Exhibit 10.18

 

MIKOHN GAMING CORPORATION

 

DIRECTOR STOCK OPTION PLAN

 

As Amended and Restated

 

1. PURPOSE

 

The purpose of the Mikohn Gaming Corporation Director stock Option Plan is to
further the interests of Mikohn Gaming Corporation, a Nevada corporation (the
“Company”), by encouraging and enabling the non-employee members of the
Company’s Board of Directors to acquire and retain a proprietary interest in the
Company by ownership of its stock through the exercise of non-qualified stock
options to be granted hereunder.

 

2. DEFINITIONS

 

Whenever used herein, the following terms shall have the following meaning,
respectively:

 

(a) “Board” shall mean the Board of Directors of the Company.

 

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

 

(c) “Common Stock” shall mean the Company’s Common Stock, $0.10 par value.

 

(d) “Company” shall mean Mikohn Gaming Corporation, a Nevada corporation.

 

(e) “Fair Market Value Per Share” of the Common Stock on any date shall mean, if
the Common Stock is publicly traded, the mean between the highest and lowest
quoted selling prices of the Common Stock on such date or if not available, the
mean between the bona fide bid and asked prices of the Common Stock on such
date. In any situation not covered above, or if there were no sales on the date
in question, the Fair Market Value Per Share shall be determined by the Board in
accordance with Section 20.2031-2 of the Federal Estate Tax Regulations.

 

(f) “Option” shall mean an option granted under the Plan which is designated as
a non-qualified stock option and which does not qualify as an incentive stock
option within the meaning of Section 422 of the Code.

 

(g) “Optionee” shall mean any person who has been granted an Option under the
Plan.

 

(h) “Plan” shall mean the Mikohn Gaming Corporation Director Stock Option Plan,
as amended.

 

3. ADMINISTRATION

 

(a) The Plan shall be administered by the Board. Subject to the provisions of
the Plan, the Board shall have the authority to construe and interpret the Plan,
to define the terms used therein, to prescribe, amend and rescind rules and
regulations relating to the Plan, and to make all other determinations necessary
or advisable for the administration of the Plan. All determinations and
interpretations made by the Board shall be conclusive and binding on all
Optionees and on their guardians, legal representatives and beneficiaries.

 

(b) The Company shall indemnify and hold harmless the members of the Board from
and against any and all liabilities, costs and expenses incurred by such persons
as a result of any act, or omission to act, in connection with the performance
of such persons’ duties, responsibilities and obligations under the Plan, other
than such liabilities, costs and expenses as may result from the negligence, bad
faith, willful misconduct or criminal acts of such persons.

 

Exhibit 10.18 – Page 1



--------------------------------------------------------------------------------

4. NUMBER OF SHARES SUBJECT TO PLAN

 

The aggregate number of shares of Common Stock subject to Options which may be
granted under the Plan shall not exceed 700,000. The shares of Common Stock to
be issued upon the exercise of Options may be authorized but unissued shares,
shares issued and reacquired by the Company or shares purchased by the Company
on the open market. If any Option granted hereunder shall expire or terminate
for any reason without having been exercised in full, the unpurchased shares
subject thereto shall again be available for purposes of the Plan.

 

5. ELIGIBILITY

 

The persons eligible to receive Options under the Plan are the non-employee
members of the Board.

 

6. GRANTS

 

(a) Each person who becomes a non-employee member of the Board automatically
shall be granted, as of the date of his or her election or appointment to the
Board, an option to purchase 20,000 shares of Common Stock, subject to the terms
and conditions described herein.

 

(b) Each non-employee member of the Board who has been granted an Option under
section 6(a) automatically shall be granted in each succeeding calendar year,
effective as of the adjournment of the annual meeting of stockholders, an
additional Option to purchase 15,000 shares of Common Stock, subject to the
terms and conditions described herein.

 

(c) Subject to stockholder approval of this Plan, as amended and restated to
include this section 6(c), Peter Boynton, James E. Meyer and Rick L. Smith shall
be granted, effective as of the adjournment of the 2004 annual meeting of
stockholders, additional Options to purchase 24,000, 40,000 and 15,000 shares of
Common Stock, respectively, subject to the terms and conditions described
herein.

 

7. PURCHASE PRICE

 

The purchase price of each share covered by each Option shall be 100% of the
Fair Market Value Per Share of the Common Stock on the date the Option is
granted.

 

8. DURATION OF OPTIONS

 

The expiration date of each Option shall be 10 years from the date on which the
Option was granted, and shall be subject to earlier termination as provided
herein.

 

9. EXERCISE OF OPTIONS

 

(a) An Option shall not vest and be exercisable until one month after the date
the Option was granted. On the date that is one month after the date the Option
was granted, the Option shall vest and become exercisable as to one forty-eighth
(1/48) of the shares covered by the Option, and each month thereafter the Option
shall vest and become exercisable as to an additional one forty-eighth (1/48) of
the shares covered by the Option. An Optionee may purchase less than the total
number of shares for which the Option is exercisable, provided that a partial
exercise of an Option (i) may not be for less than 100 shares unless the
exercise is during the final year of the Option, and (ii) shall not include any
fractional shares. As a condition to the exercise, in whole or in part, of any
Option, the Company may in its sole discretion require the Optionee to pay, in
addition to the purchase price of the shares covered by the Option, an amount
equal to any federal, state of local taxes that the Company has determined are
required to be paid in connection with the exercise of such Option in order to
enable the Company to claim a deduction or otherwise.

 

(b) No Option will be exercisable (and any attempted exercise will be deemed
null and void) if such exercise would create a right of recovery for “short-
swing profits” under Section 16(b) of the Securities Exchange Act of 1934, as
amended. This Section 9(b) is intended to protect persons subject to Section
16(b) against inadvertent violation of Section 16(b) and shall not apply with
respect to any particular exercise of an Option if expressly waived in writing
by the Optionee at the time of such exercise.

 

Exhibit 10.18 – Page 2



--------------------------------------------------------------------------------

10. METHOD OF EXERCISE

 

(a) To the extent that an Option has become exercisable, the Option may be
exercised from time to time by giving written notice to the Company stating the
number of shares with respect to which the Option is being exercised,
accompanied by payment in full, by cash or by certified or cashier’s check
payable to the order of the Company or the equivalent thereof acceptable to the
Company, of the purchase price for the number of shares being purchased and, if
applicable, any federal, state or local taxes required to be paid in accordance
with the provisions of Section 9(a) hereof.

 

(b) Payment of the purchase price for the shares with respect to which the
Option is being exercised may be made in whole or in part with shares of Common
Stock. If payment is made with shares of Common Stock, the Optionee, or other
person entitled to exercise the Option, shall deliver to the Company
certificates representing the number of shares of Common Stock in payment for
the shares being purchased, duly endorsed for transfer to the Company. If
requested by the Company, prior to the acceptance of such certificates in
payment for such shares, the Optionee, or any other person entitled to exercise
the Option, shall supply the Company with a representation and warranty in
writing that he has good and marketable title to the shares represented by the
certificate(s), free and clear of all liens and encumbrances. The value of the
shares of Common Stock tendered in payment for the shares being purchased shall
be their Fair Market Value Per Share on the date of the exercise.

 

(c) Notwithstanding the foregoing, the Company shall have the right to postpone
the time of delivery of the shares for such period as may be required for it to
comply, with reasonable diligence, with any applicable listing requirements of
any national securities exchange or any federal, state or local law. If an
Optionee, or other person entitled to exercise an Option, fails to accept
delivery of or fails to pay for all or any portion of the shares requested in
the notice of exercise, upon tender of delivery thereof, the Company shall have
the right to terminate his or her Option with respect to such shares.

 

11. NON-TRANSFERABILITY OF OPTIONS

 

No Option granted under the Plan shall be assignable or transferable by the
Optionee, either voluntarily or by operation of law, otherwise than by will or
the laws of descent and distribution, and each Option shall be exercisable
during the Optionee’s lifetime only by the Optionee.

 

12. TERMINATION OF DIRECTORSHIP OTHER THAN BY DEATH OR PERMANENT DISABILITY

 

If an Optionee ceases to be a member of the Board for any reason other than his
or her death or permanent disability, any Options granted to such Optionee shall
terminate 90 days from the date on which such directorship terminates. During
such 90-day period, the Optionee may exercise any Option granted to him or her,
but only to the extent such Option was exercisable on the date of termination of
the directorship and provided that such Option has not expired or otherwise
terminated as provided herein.

 

13. DEATH OR PERMANENT DISABILITY OF OPTIONEE

 

If an Optionee ceases to be a member of the Board by reason of death or
permanent disability, any Option granted to such Optionee shall terminate one
year after the date of termination of the directorship due to death or permanent
disability unless by its terms it shall expire before such date or otherwise
terminate as provided herein, and shall only be exercisable to the extent that
it would have been exercisable on the date of termination of the directorship
due to death or permanent disability. In the case of death, the Option may be
exercised by the person or persons to whom the Optionee’s rights under the
Option shall pass by will or by the laws of descent and distribution.

 

Exhibit 10.18 – Page 3



--------------------------------------------------------------------------------

14. STOCK PURCHASE NOT FOR DISTRIBUTION

 

Each Optionee shall, by accepting the grant of an Option under the Plan,
represent and agree, for himself and his or her transferees by will or the laws
of descent and distribution, that all shares of stock purchased upon exercise of
the Option will be received and held without a view to distribution except as
may be permitted by the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder. After each notice of exercise of any portion
of an Option, if requested by the Company, the person entitled to exercise the
Option shall agree in writing that the shares of stock are being acquired in
good faith without a view to distribution.

 

15. PRIVILEGES OF STOCK OWNERSHIP

 

No person entitled to exercise any Option granted under the Plan shall have any
of the rights or privileges of a stockholder of the Company with respect to any
shares of Common Stock issuable upon exercise of such Option until such person
has become the holder of record of such shares. No adjustment shall be made for
dividends or distributions of rights in respect of such shares if the record
date is prior to the date on which such person becomes the holder of record,
except as provided in Section 16 hereof.

 

16. ADJUSTMENTS

 

(a) If the number of outstanding shares of Common Stock is increased or
decreased or if such shares are exchanged for a different number or kind of
shares or securities of the Company through reorganization, merger,
recapitalization, reclassification, stock dividend, stock split, combination of
shares or other similar transaction, the aggregate number of shares of Common
Stock subject to the Plan as provided in Section 4 hereof and the shares of
Common Stock subject to issued and outstanding Options under the Plan shall be
appropriately and proportionately adjusted by the Board. Any such adjustment in
the outstanding Options shall be made without change in the aggregate purchase
price applicable to the unexercised portion of the Option but with an
appropriate adjustment in the price for each share or other unit of any security
covered by the Option. No adjustment shall be made on account of any transaction
or event not specifically set forth in this Section 16(a), including without
limitation the issuance of Common Stock for consideration.

 

(b) Notwithstanding the provision of Section 16(a), upon the dissolution or
liquidation of the Company or upon any reorganization, merger or consolidation
with one or more corporations as a result of which the Company is not the
surviving corporation, or upon a sale of all or substantially all of the assets
of the Company to another corporation or entity, the Board may take such action,
if any, as it in its discretion may deem appropriate to accelerate the time
within which and the extent to which Options may be exercised, to terminate
Options at or prior to the date of any such event, or to provide for the
assumption of Options by surviving, consolidated, successor or transferee
corporations.

 

(c) Adjustments under this Section 16 shall be made by the Board, whose
determination as to which adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive. No fractional shares of stock shall be
issued under the Plan or in connection with any such adjustment.

 

17. AMENDMENT AND TERMINATION OF PLAN

 

(a) The Board may from time to time, with respect to any shares at the time not
subject to Options, suspend or terminate the Plan or amend or revise the terms
of the Plan; provided that any amendment to the Plan shall be approved by a
majority of the outstanding shares of the Company if the amendment would (i)
materially increase the benefits accruing to participants under the Plan, (ii)
increase the number of shares of Common Stock which may be issued under the
Plan, except as permitted under the provisions of Section 16 hereof, or (iii)
materially modify the requirements as to eligibility for participation in the
Plan. Notwithstanding the foregoing, the provisions of Sections 5, 6 and 7
hereof may not be amended more than once every six months, other than to conform
with changes in the Code.

 

(b) No amendment, suspension or termination of the Plan shall, without the
consent of the Optionee, alter or impair in a manner adverse to the Optionee any
rights or obligations under any Option theretofore granted to such Optionee.

 

Exhibit 10.18 – Page 4



--------------------------------------------------------------------------------

(c) The terms and conditions of any Options granted to an Optionee may be
modified or amended only by a written agreement executed by the Optionee and the
Company.

 

18. EFFECTIVE DATE OF PLAN

 

The Plan share become effective upon original adoption by the Board and approval
by the Company’s stockholders of the original adoption of the Plan; provided,
however, that prior to such approval by the Company’s stockholders, but after
the original adoption by the Board, Options may be granted under the Plan
subject to obtaining the stockholders’ approval.

 

19. TERM OF PLAN

 

No option shall be granted pursuant to the Plan after November 6, 2013.

 

Exhibit 10.18 – Page 5